Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 2, 6, 7, 8, 10, 11, 12, 16, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robbins et al (‘643).
 Per claims 1 and 11, Robbins et al discloses a downhole drilling characteristic measurement method and system for measuring a characteristic of drilling through the earth's subsurface (see col. 2, lines 42-63).   The system includes a downhole tool (see Fig. 8, col. 19, lines 11+) having an active measurement system (25a) including a receiver (R), a first transmitter (T), and a second transmitter(T), a controller (microprocessor, 150) in communication with the first transmitter and the second transmitter, the controller configured to control the first transmitter and the second transmitter to transmit a first transmitted signal from the first transmitter and a second transmitted signal from the second transmitter, where the receiver is arranged to receive a first received signal from the first transmitted signal and a second received signal from the second transmitted signal, and a processor (165) configured to determine a 
Per claims 2 and 12, see claim 75 (depth) or col. 5, line 14 (tool face measurements).
Per claims 6 and 16, see Fig. 2A.
Per claims 7 and 17, see Fig. 8.
Per claims 8 and 18, see col. 10, lines 21-23.
Per claims 10 and 20, see col. 2, lines 46-63.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al (‘643) in view of the PG-Publication to Wang (‘101).
	Per claims 9 and 19, Wang teaches (see paragraph 0053 and claim 6) logging-while-drilling tool embodiments where first and second transmitters transmit signals having different frequencies such that it would have been obvious to one of ordinary skill in the art to have modified Robbins et al to transmit signals from the two transmitters at different frequencies so as to be able to differentiate the two received signals.

Allowable Subject Matter
6.	Claims 3-5 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl